Citation Nr: 0946874	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from October 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
which denied special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  In 
November 2009, the Veteran submitted a Motion to Advance on 
the Docket.  In November 2009, the Board granted the 
Veteran's motion.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran has been objectively shown to be in need of the 
regular aid and attendance of another individual.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance have been met.  38 U.S.C.A. 
§§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.159, 3.326(a), 3.351, 3.352 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim for special monthly pension based on the need 
for regular aid and attendance or at the housebound rate, the 
Board observes that the RO issued a VCAA notice to the 
Veteran in February 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claim.  The VCAA notice was issued prior to the April 
2006 rating decision from which the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded a VA examination for pension purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the Veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2009).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Special Monthly Pension

Additional pension benefits are provided for a veteran who is 
so helpless as to be in need of regular aid and attendance.  
The need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  A veteran will be considered 
to be in need of regular aid and attendance if he or she is 
blind or so nearly blind as to have corrected bilateral 
visual acuity of 5/200 or less or concentric contraction of 
the visual field to 5 degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2009).  

Additional pension benefits are also provided for a veteran 
who is not in need of regular aid and attendance, but has 
either a single permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities and 
additional disability or disabilities independently evaluated 
at 60 percent or more or is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the Veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. 
§§ 1502, 1521 (West 2002); 38 C.F.R. § 3.351 (2009).  It is 
also noted that the Court held that a Veteran is entitled to 
special monthly pension based on housebound status if he or 
she is 65 years of age or older, meets the service criteria 
of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime 
service), and possesses a minimum disability rating of 60 
percent or is considered "permanently housebound" as 
defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 
20 Vet. App. 216, 220 (2006).  In this respect, for 
housebound benefits, the requirement under section 1521(e) 
that the Veteran have a disability rated as permanent and 
total (100 percent) is excluded if he or she is 65 or older.  
Hartness, 20 Vet. App. at 221

The basic criteria for determining the need for regular aid 
and attendance consists of the following: the Veteran's 
inability to dress or undress himself, or to keep himself 
ordinarily clean and presentable; his frequent need for 
orthotic adjustment; his inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; his inability to attend to the wants of nature; or 
his incapacity, physical or mental, which requires the care 
or assistance of another person on a regular basis to protect 
him from the hazards or dangers incident to his daily 
environment.  It is not required that all of the enumerated 
criteria be found to exist before a favorable determination 
may be made.  The particular personal functions which the 
Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the Veteran is so 
helpless as to need regular aid and attendance.  
Determinations that the Veteran is so helpless as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (2009).  

The Court has addressed the application of 38 C.F.R. 
§ 3.352(a) to claims for special monthly pension based on the 
need for regular aid and attendance and directed that:
First, because the regulation provides 
that the "following" enumerated factors 
"will be accorded consideration," it is 
mandatory for the VA to consider the 
enumerated factors within the regulation.  
Second, because the regulation provides 
that "it is not required that all of the 
disabling conditions enumerated in this 
paragraph be found to exist before a 
favorable rating may be made," the 
logical inference to be drawn from this 
language, although not explicitly stated, 
is that eligibility requires at least one 
of the enumerated factors be present.  
Turco v. Brown, 9 Vet. App. 222, 224 
(1996).  See also Prejan v. West, 13 
Vet.App. 444, 448 (2000).

In an April 2008 written statement, the Veteran advanced that 
VA special monthly pension benefits were warranted "due to 
my severe medical conditions such as: hearing loss of both 
ears, almost blind, hypertension, walking disabilities, 
etc."  

At an August 2008 VA aid and attendance or housebound 
examination, the Veteran reported that: he experienced 
frequent vertigo; only left his home for medical 
appointments; and was accompanied on such trips by his 
granddaughter.  The Veteran was noted to be 83 years old and 
to live with his wife.  The examiner noted the following 
medical history and then provided an opinion:

Most of the time, he is able to perform 
all the activities of daily living but 
some days when he feels dizziness and 
vertigo, he uses help from his wife for 
bathing, dressing and undressing himself 
to prevent falls.  He eats by himself, 
brushes teeth and shaves himself.  
Sometimes [he] has urinary incontinence 
accidents when he does not reach the 
toilet on time but usually he attends the 
needs of nature by himself with 
satisfactory efficiency.  During the day, 
he watches TV and stays sitting inside 
the house.  

***

Based on medical conditions mentioned and 
current physical status, Veteran is in 
need of aid and attendance and is 
housebound, mainly on account of 
age-related conditions.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran was objectively shown to be in need of the regular 
aid and attendance of another individual at the August 2008 
VA examination.  Given these facts, the Board finds that 
special monthly pension based on the need for regular aid and 
attendance is now warranted.  

Since the Board has granted the greater benefit of special 
monthly pension based on a need for regular aid and 
attendance, entitlement to the alternative lesser housebound 
benefit is moot and will not be addressed.  See 38 U.S.C.A. 
§§ 1502, 1521; 38 C.F.R. § 3.351.


	(CONTINUED ON NEXT PAGE)



ORDER

Special monthly pension based on the need for regular aid and 
attendance is granted subject to the law and regulations 
governing the award of monetary benefits.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


